Citation Nr: 0203403	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  98 - 06 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
injuries sustained in a motor vehicle accident on November 
[redacted] 1990, to include the issue of whether such injuries were 
incurred in the line of duty or were a result of his own 
willful misconduct.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 14, 1983, until February 25, 1994, when he was 
discharged by reason of physical disability without severance 
pay.  

An April 13, 2000, decision of the Board of Veterans' Appeals 
(Board) determined that the veteran's injuries sustained in a 
motor vehicle accident on November [redacted] 1990, were not 
incurred in the line of duty but were a result of his own 
willful misconduct, and denied entitlement to service 
connection for those injuries.  The claimant appealed those 
determinations to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
On March 30, 2001, the Court remanded the case to the Board 
for another decision, taking into consideration matters 
raised in its order.  

The Court's March 30, 2001, order vacated the Board's April 
2000 decision and remanded the claim to the Board, calling 
attention to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000) [codified as amended at  38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)].  The VCAA, 
inter alia, amended 38 U.S.C. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any evidence 
that is necessary to substantiate the claim.  The VCAA also 
created § 5103A, which codifies VA's duty to assist, formerly 
defined by regulation and case law.  On March 9, 2001, the 
appellant, through counsel, filed an opposition to the 
Secretary's motion for remand in which he argued that there 
are bases to remand the decision other than those proposed in 
the Secretary's motion.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  That decision further 
stated that it was not the function of the Court to determine 
in the first instance which version of the law is 
more favorable to the claimant.  Baker v. West, 11 Vet. 
App. 163 (1998);  Dudnick v. Brown, 10 Vet. App. 79 (1997).  
However, VA's General Counsel has already determined, in a 
precedential opinion that the Board is bound to follow, see 
38 U.S.C. A. § 7104(c) (West 1991); 38 C.F.R. §§ 14.507, 
20.101(a) (2001);  Colayong v. West, 12 Vet. App. 524, 536-37 
(1999);  Sabonis v. Brown, 6 Vet. App. 426, 429 (1994), that 
the VCAA is more favorable to claimants than the law in 
effect prior to its enactment, see VAOPGCPREC 11-00 (Nov. 27, 
2000).  See Janssen v. Principi, 15 Vet. App. 123 (2001) (per 
curiam) 

In its order, the Court cited its decision in  Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), stating that "[a] 
remand is meant to entail a critical examination of the 
justification for the decision.  The Court expects that the 
BVA will reexamine the evidence of record, seek any other 
evidence the Board feels is necessary, and issue a timely, 
well-supported decision in this case."  The Court further 
noted that on remand, the appellant is free to submit 
additional evidence and argument necessary to the resolution 
of his claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).  The Court further stated that, if the circumstances 
warrant, the Board is authorized and obligated to remand the 
claim to the regional office for further development.  See  
38 C.F.R. § 19.9(a) (2001); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The record in this case shows that the 
claimant has not waived application of the VCAA to his claim, 
and that he is entitled to have his claim readjudicated under 
the provisions of the VCAA.  

The veteran's claim for service connection for injuries 
sustained in a motor vehicle accident on November [redacted] 1990, 
was previously finally denied by RO rating decision of 
February 1995, and new and material evidence must be 
submitted in order to reopen that claim.  See  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (2001); and Hodge 
v. West,  155 F.3d 1356, 1361-64 (Fed. Cir. 1998).  Under 
Barnett v. Brown,  83 F.3d. 1380 (Fed. Cir.1996), any 
statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits, a potential jurisdictional defect 
may be raised by the court or tribunal sua sponte or by any 
party and at any stage in the proceedings and, once apparent, 
must be adjudicated.  

As the Board has determined below that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for residuals of injuries sustained in a 
motor vehicle accident on November [redacted] 1990, the Board is 
undertaking additional development on the issue of whether 
such injuries were incurred in the line of duty or were a 
result of the veteran's own willful misconduct, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  In an October 1994 administrative decision, the RO 
determined that injuries sustained by the veteran in a 
November 1990 motor vehicle accident were not incurred in the 
line of duty but were due to the veteran's own willful 
misconduct; a November 1994 rating action denied entitlement 
to service connection for residuals of the injuries sustained 
in the November 1990 motor vehicle accident on the basis that 
the injuries were a result of the veteran's own willful 
misconduct; the claimant was notified of that decision by RO 
letter of December 29, 1994, with a copy of the rating 
decision, but failed to initiate an appeal and that decision 
became final one year after the date of the notification 
letter to the claimant.  

2.  In December 1995 and subsequently, additional information 
and evidence was submitted for the purpose of reopening the 
veteran's claim, including additional records from the 
service department and the veteran's testimony at personal 
hearing held in May 1996 and in April 1998 before RO Hearing 
Officers.  




3.  The additional evidence submitted in support of the 
veteran's effort to reopen his claim for service connection 
for injuries sustained in a motor vehicle accident on 
November [redacted] 1990, includes evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim for service connection for injuries sustained in a 
motor vehicle accident on November [redacted] 1990, that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156 
(2001);  Hodge v. West,  155 F.3d 1356, 1361-64 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

In an October 1994 administrative decision, the RO determined 
that injuries sustained by the veteran in a November 1990 
motor vehicle accident were not incurred in the line of duty 
but were due to the veteran's own willful misconduct.  A 
November 1994 rating action denied entitlement to service 
connection for residuals of injuries sustained in the 
November 1990 motor vehicle accident on the basis that the 
injuries were a result of the veteran's own willful 
misconduct.  Although the veteran was provided written notice 
of that adverse determination by RO letter of December 29, 
1994, with a copy of the rating decision, he failed to 
initiate an appeal, and that decision became final one year 
after the date of the notification letter to the claimant.  


In December 1995 and subsequently, additional information and 
evidence was submitted for the purpose of reopening the 
veteran's claim, including additional records from the 
service department and the veteran's testimony at personal 
hearings held in May 1996 and in April 1998 before RO Hearing 
Officers.  
The Board must now determine whether the additional evidence 
submitted is both new and material to the issue of 
entitlement to service connection for residuals of the 
injuries sustained in the November 1990 motor vehicle 
accident, previously denied on the basis that those injuries 
were a result of the veteran's own willful misconduct.  

The evidence previously of record includes the veteran's 
service medical records, including service entrance and 
separation examinations and private and service hospital 
summaries; a December 1990 Statement of Medical Examination 
and Duty Status; Medical Evaluation Board Proceedings, dated 
in September 1991; a January and February 1991 hospital 
summary and treatment records through July 1991 from St. 
Joseph Hospital, Inc., in Albuquerque, New Mexico; a 
September 1991 evaluation for Medical Board Proceedings, with 
addendum dated January 3, 1992; the transcript of a hearing 
held before a Physical Disability Evaluation Board in 
September 1992; a Physical Evaluation Board report, dated in 
October 1992; a Line of Duty determination, dated in November 
1993; a revised Physical Evaluation Board report, dated in 
November 1993; the Veteran's Application for Compensation or 
Pension, received in March 1994; a report of VA examinations 
of the claimant, conducted in March 1994; and a Report of 
Accidental Injury, dated in August 1994.  

The evidence added to the record since the final rating 
decision of November 1994 denying the veteran's claim for 
service connection for residuals of injuries sustained in the 
November 1990 motor vehicle accident includes the transcript 
of a personal hearing held in May 1996 before an RO Hearing 
Officer; and a reportedly unintelligible tape of a 1993 
hearing held before a Physical Evaluation Board; a rating 
decision of May 1996 denying the veteran's claim on the 
grounds that new and material evidence to reopen that claim 
had not been submitted; a June 3, 1996, notification letter 
to the veteran; a February 1994 Application for Correction of 
Military or Naval Records from the claimant; a December 1996 
Social Security Administration award letter; letters from the 
veteran's stepparents, dated in February and April 1991, 
taking issue with a Line of Duty determination; letters from 
the veteran's military counsel, dated in April and June 1991, 
rebutting the Line of Duty determination; a June 1982 letter 
from the veteran's military counsel, rebutting the Line-of-
Duty determination; a May 1997 Notice of Disagreement with 
the rating decision of May 1996; a duplicate copy of the 
November 1993 revised Physical Evaluation Board Proceedings; 
the veteran's March 1998 Substantive Appeal (VA Form 9); the 
transcript of a personal hearing held in April 1998, before 
an RO Hearing Officer; additional evidence received at the 
hearing, consisting of written statements from the veteran 
and his mother, an undated copy of a CID report of 
investigation, and the Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940); 
reports of VA examinations of the veteran conducted in June 
1998; a hospital summary from the VAMC, Minneapolis, dated in 
September and October 1996, with treatment records through 
January 1997; medical evaluations obtained from the Social 
Security Administration; additional service department 
records pertaining to the Report of Investigation for Line of 
Duty and Misconduct Status, dated in March 1991, with 
notification to veteran, Military Police report, Military 
Police Traffic Accident Report, notification to veteran of 
proposed adverse finding, letters from veteran's military 
counsel, and letters from health care providers at St. John 
hospital; the veteran's service administrative and personnel 
records (DA Form 20 and 201 file); a March 1998 Memorandum of 
Consideration from the Board of Correction of Military 
Records, Department of the Army, with correspondence and 
pleadings; a Hearing Officer's decision, dated in July 1999, 
reopening the veteran's claim and denying service connection 
for residuals of injuries sustained by the veteran in a 
November 1990 motor vehicle accident and denying a total 
disability based on unemployability due to service-connected 
disabilities; a July 30, 1999, notification letter to the 
claimant; additional service medical records of the veteran; 
letters in support of his appeal from the claimant, received 
in December 1999; a Statement of Accredited Representative in 
Appealed Case (VA Form 646); and a February 2000 Informal 
Hearing Presentation from the veteran's national service 
organization representative.  

The Board must now determine whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for residuals of injury sustained in a 
motor vehicle accident on November [redacted] 1990, to include the 
issue of whether such injuries were incurred in the line of 
duty or were a result of his own willful misconduct.

II.  Analysis

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996);  Barnett v. Brown,  83 F.3d 1380, 1383-
4 (Fed.Cir. 1996);  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993);  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (2001).  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Under  38 C.F.R. § 3.104(a) (2001), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error].  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the 
issue at hand."  Justus v. Principi, 3 Vet. App. 510, 512 
(1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
Hodge v. West, 155 F.3d 1356, 1363  (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under  38 
U.S.C.A. § 5108.  Just as the [Board] must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the veteran meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'. "  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c).

The additional evidence submitted by the veteran or obtained 
by the RO includes additional service medical and 
administrative records of the veteran, additional records of 
the proceedings to terminate the veteran's service on the 
basis of disability sustained in a motor vehicle accident on 
November [redacted] 1990; military police reports and traffic 
accident reports; and additional reports of service 
department reports of investigation and line of duty; and 
records and a 
Memorandum of Consideration from the Board of Correction of 
Military Records, Department of the Army, none of which was 
of record at the time of the November 1994 rating action 
denying entitlement to service connection for residuals of 
injuries sustained in the November 1990 motor vehicle 
accident on the basis that the injuries were a result of the 
veteran's own willful misconduct.  Thus, under the provisions 
of  38 U.S.C.A. § 5108 and  38 C.F.R. § 3.156(c), that 
evidence alone warrants reopening and reconsideration of the 
prior final rating decision of November 1994 denying the 
veteran's claim for service connection for residuals of 
injuries sustained in the November 1990 motor vehicle 
accident.  

In addition, the additional evidence added to the record 
includes written statements from the veteran, as well as the 
transcripts of the testimony at personal hearings held in May 
1996 and in April 1998 before RO Hearing Officers.  As noted, 
the credibility of the evidence added to the record, although 
not its weight, is to be presumed unless the evidence is 
inherently incredible or beyond the competence of the 
witness.  Justus v. Principi, 3 Vet. App. 510, 513.  The 
veteran's factual statements concerning the circumstances of 
his November [redacted] 1990, motor vehicle accident must be 
presumed credible.  Further, the lay statements and testimony 
from the veteran's stepparents, and the report of his 
stepfather's personal investigation and fact-gathering must 
be presumed credible for purposes of reopening the claim.  
Justus, 3 Vet. App. at 513.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the additional evidence 
submitted in support of the veteran's effort to reopen his 
claim for service connection for injuries sustained in a 
motor vehicle accident on November [redacted] 1990, includes 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of injury sustained in a 
motor vehicle accident on November [redacted] 1990, to include the 
issue of whether such injuries were incurred in the line of 
duty or were a result of his own willful misconduct, is 
reopened.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


